FILED
                            NOT FOR PUBLICATION                              JUN 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50111

               Plaintiff - Appellee,             D.C. No. 3:08-CR-02629-LAB

  v.
                                                 MEMORANDUM *
LEOPOLDO GONZALEZ-HURTADO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Leopoldo Gonzalez-Hurtado appeals from the 57-month sentence imposed

following his guilty-plea conviction for importation of cocaine, in violation of 21

U.S.C. §§ 952 and 960, and aiding and abetting, in violation of 18 U.S.C. § 2. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzales-Hurtado contends that the district court erred by denying a minor-

role adjustment under the Sentencing Guidelines because it: 1) failed to compare

him to other likely participants in the scheme; and 2) incorrectly determined that he

had not met his burden of showing that he was substantially less culpable than the

other participants in the scheme. The record reflects that the district court properly

considered Gonzales-Hurtado’s “culpability relative to the involvement of other

likely actors” in the criminal scheme. See United States v. Rojas-Millan, 234 F.3d

464, 473-474 (9th Cir. 2000). Additionally, under the facts of the case, the district

court did not clearly err by denying the adjustment. See United States v. Cantrell,

433 F.3d 1269, 1282-84 (9th Cir. 2006); see also United States v. Lui, 941 F.2d

844, 849 (9th Cir. 1991) (stating that a defendant “may be a courier without being

either a minimal or a minor participant,” and that “possession of a substantial

amount of narcotics is grounds for refusing to grant a sentence reduction”).

      AFFIRMED.




                                           2                                      09-50111